DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings include numerical designations and line thickness which is not consistent and clear throughout the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14,21,23,26,27 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tsubouchi et al(7370571).
Tsubouchi et al teaches in figure 2 a filter device for use at an airflow opening of a bellows, the filter comprising a filter body(filter element 24) configured to fit to an airflow opening(26a) of a bellows(26) and configured to permit a gas to enter in the direction of an air inflow opening and exit in the direction of an air outflow opening, wherein the airflow opening is a joint air inlet and an air outlet opening(noting the filter element is permeable to provide airflow in an inlet and outlet direction).  Examiner also interprets the limitations “of a shock absorber” in the preamble to be an intended use and is not given patentable weight for purposes of analysis of prior art. 
Tsubouchi et al further teaches wherein the filter body is configured as a particle filter and/or as a harmful substance filter.  Tsubouchi et al further teaches wherein the filter body is arranged in a stationary filter body frame element(annular wall 51d in figure .  


Allowable Subject Matter
Claims 15,16,22,24,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 recites “comprising an excess pressure relief mechanism”.  Tsubouchi et al does not teach or suggest an excess pressure relief mechanism.  Claim 16 depends on claim 15 and hence would also be allowable upon incorporation of claim 15 into claim 14.  
Claim 22 recites “whereby a bypass surrounding the filter body is provided as an excess pressure relief mechanism which comprises a pressure relief closure in the form of a non-return valve which closes the bypass and automatically opens it for pressure relief from a predefined air outflow pressure”.  Tsubouchi et al does not teach or suggest a bypass surrounding the filter body is provided as an excess pressure relief mechanism which comprises a pressure relief closure in the form of a non-return valve which closes the bypass and automatically opens it for pressure relief from a predefined air outflow pressure.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chinese reference(CN 209510994U) teaches a filter(12) mounted over a ventilation hold(11) of a bellows(8), the bellows surrounding a shock absorber cylinder(1).  Chinese reference includes a publication date of October 18, 2019 which does not predate the effective filing date of September 1, 2017 for the German foreign priority reference.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 15, 2022